Ground One of the petition for rehearing points out that Chapter 21001, Acts of 1941, Laws of Florida, is *Page 780 
a radical departure from the established principles controlling the powers of a sovereign state to fix the price of a commodity in that power to fix the prices of intoxicating liquors by the terms of the Act is conferred upon a private individual rather than a board or group of individuals, and that the wholesalers or distributors, by the terms of the Act, have no voice in setting the price to be obtained for their liquors and for these reasons the decision in the case at bar is erroneous.
The answer to this contention is: (1st) The power to regulate the sale of intoxicating liquors is vested in the Legislature. The power was exercised, in part, by the Legislature in the enactment of Chapters 16774, Acts of 1935; 18015 Acts of 1937; 19301 Acts of 1939; and 21001 Acts of 1941. See Article XIX of the Amendment to the Florida Constitution adopted at the General Election on November 6, 1934. It is true that liquor is property and protected as such law, but its sale is regulated by law. The health, welfare, safety and protection of the people classify it as a commodity impressed with a public interest and by law to be regulated. Other forms of business, in part, which can or may be regulated by law are viz: The banking business, insurance, stock yard business, tobacco warehouses, innkeepers, cotton gins, mills, water, steam heat, railroad, electricity, gasoline, milk, and others. See State ex rel. Atlantic Ice  Coal Co. v. Weems, Director, 122 Fla. 702,166 So. 453.
(2nd) It cannot be said that an Act is per se arbitrary, discriminatory and unreasonable when a department of the state government is authorized to fix and enforce the sale prices of intoxicating liquors so as to establish stability of the business or commodity *Page 781 
regulated, prevent failures, provide revenues and regulate its sale to the public. 16 C.J.S. 1444, par. 690, on this point says:
"While the right of an owner of property to fix the price at which he will sell it is an inherent attribute of the property itself, safeguarded by the due process clauses of the Fifth and Fourteenth Amendments, as well as similar provisions in state constitutions, such provisions, generally speaking, simply protect an individual or business from price regulation which is arbitrary, discriminatory, or demonstrably irrelevant to the policy the legislature is free to adopt. Accordingly, due process guaranties are not violated by the legislature or its agencies, when, in the proper exercise of its police power, or for the general welfare, or where the business or property involved is affected with a public interest, although of a private character, it promulgates reasonable regulations of prices, rates and charges, including legislation requiring that the rates or charges shall be reasonable in amount and without discrimination, as well as enactments fixing rates and charges, and superseding rates previously fixed by contract, or delegating such power to a commission. . . ."
(3rd) The petition represents that the enforcement of the terms of the Act will cause an increase in the price of liquors, encourage the activities of bootleggers, decrease the present revenues, and promote the evils usually attending the unlawful sale of liquors. It is settled that this Court, in construing an Act, will consider its history, the evils to be corrected, and the intention of the lawmaking body. See Curry v. Lehman, 55 Fla. 847, 47 So. 18; Douglass, Inc. v. McRainey,102 Fla. 1141, 137 So. 157. The reasons *Page 782 
actuating the Legislature in enacting the measure and the wisdom or folly thereof cannot here be considered. These several contentions were for consideration by the Legislature and not by this Court.
(4th and 5th). It is contended that the terms of the Act invade the constitutional rights of the licensee owner and retailer of the liquors in that he is deprived of the prerogative of fixing the price thereof; that the ownership of the liquors and price fixing prerogatives of the State Beverage Department under the Act destroy the owner's property right in contravention of the fundamental law; and that the 39% profit essential to the liquor traffic is arbitrary legislation. A retailer of intoxicating liquors accepts his license, opens his saloon, and transacts business with a knowledge of the power of the Legislature to enact laws incident to regulating the same. The right of a state to regulate a business is a continuing one, as a business lawful today may in the future, because of changed conditions, require additional regulations, and certainly this is true as to a business affected with a public interest. Persons and property are subject to restraints and burdens under the police power. See City of Miami Beach v. The Texas Co., 141 Fla. 616, 194 So. 368; 11 Am. Jur. page 1006, par. 27.
Grounds 6, 7, 8, and 9 of the petition for rehearing have been carefully considered. Our attention has not been directed to any authority or reasons offered that justify a change of our original opinion.
WHITFIELD, J., concurs. *Page 783